OFFICE OFTHE     All-ORNEY GENERALOFTEXAG
                                AUSTIN




Ronorablo   Charlay   Look&r6
StateTreaauwr
AUOilt.Texa8
Attentiont ur.zmllsttrk
De& sir:                             Oplnlm.Ro. o-i017
                                     Rot whothormpplmotttal iben-
                                         tuu    or tntlBt18 subjoat to
                                         rtug    tax
            We
In   *oh    yap
Haaorabls Charloy Loolchart,Pago 2



            +d8     or   trust8          8poiriiail4 00~0mtd by th0
                                     ft2-0
8tatute.    Thu030r0,       the 8upplmimntalindanturo upder
                            ir
ooneldiratlon     I8 8eouritr for an obligation- that I8 lr l
lion Intorut      I8 omatod by the Instrumnt  - then It 18 8ub-
jeotto the tax.
          The mpplemntal lnduituroreoltefithat  the orI&ml
lnA.nture o ftr ust
                  useleouts(l In 1927 to 8ooure bond8 oi tho
GItl.8 %rvIO8 01% Oompuy. 10 al-0not ranlllu with the tom
of the erl&al lndontura,but wo gatherthat   it oontalnd
pm~I8Ion8 oorerlngafter-aoqulnd   propertyad ru+81618r7prop-
utloe of the Oltlor Servioo Oil Oompany.
                                                                   .'
                                                                    '
          The 8upplarntal 1udantux-a molterr-thattha Cltlu _
3oknioo Oil Company propoar to aoquln 8ubbrtant&lLyall or
the ospltal 8took ottho Indian TerritoryIllualuatlng011
Oompeny,uaaWmreaft8rto ~ooqulreallooithe propertyand u-
8otr of the ;qw,     nubjqot to it8 llabllItle8.
          &   lltomt    oontaln8 proTl8lon8to the &met that
u@It. the noto o~'t~'b&lur loapeq k, the -ty       Fnuo Oam-
puty OS RcrrYork 18 pal&,.thoIadlanOohpaay18 not to bo dna-
e&a Sub8idla# wmpuy               a0 thatterm I8 u88& ln the orlglnel
ln@ntw   o r a ny
                lup p         lo mnta       l
                                   lntlenturm~    that nono of the pro-
TIel&neinthe or%&ul               ormx~lanntml lndutturo shall bo
plloablo to the Indian oompauy~ thet                                  %
                                                 if tho Mtior Sorvioo 0
Wmpaikylo q ulr8ub8tuxthlXy
                  e8          all the propmty~aud u8ot8 of
$#LOfiidlanoompntay,
                   then tit11 the notm 1s pa& nono or 8uoh
propertyor a88ote or lmprovmmt8 8hall bo subjoot to the lieu
et~tho’arlginal lnbnturworany 8u,$plomuktfhoratoandthatno
holdor okbona8 188ueaunder 8uoh inrtrumont8 8h8ll have 8ny
01aimt0m.     mr   x*18 8J.80proTlumathatth0 Truetao *hall
8tampon aUibondl outrrfg&Ungor ho16 unI88wb that       they ar8
lubj00t to the pzwI8lom8 or this 8uppl~mentallnaentuu.
            k   i&to     tror the inrtruaont a8 ioilou8t
    Honorable Oharloy Lookbart, page 3




          qupplomontilchord&, all pmrielonr thereof
          nlating to a Bub~IbIuy a0npw     8hdl apply
          to Indian,urdtho Oom:.~ shall forthwIth IW&O
          or omso to bo m&o the pled&o &wquIred br Soo-
          tl0n 20 of Art1010 1x1 or the original Inden-
          fur...
                OM   it   be 844.4   tht   this   itutr-t        18 SOOUl’itt   iOr
    an obligationor that a 1100 intOm@t       18 herobf OrUt@d?      WO
    thlah not. It18 am-0 In the nature4 0r a nlearr.          3’hl@ plup-
    ertyroulildp?obnb~oomewlthln        thetarPl of the origInal In-
    uattur0 but for thi8 lnmwmtt.          Thu~roro, the 8upplemaaW
    inbOnturo6oa8nOtaddta         the orIgInal Indanturo, but,oqtho
    other hark&,taku from It.
              3.uvia or the r020gh8   yap ICO nepeotfu4    ab
    vi004 that the 8qpl-ntal    MUW?&botWOon     tha Citia8~88~
    TiO~-o~ &31Sw tithe           a&SO  8t&tiOMl      &Uk,       a 80    or rhi8h
    mu   SUbkittOd   t0 1u,   im Pot SU@jOOt t0      th0    tu    10 3 Od by
    ArMolo 70470.      WoherowIthntOntthe            lrwtrumnttoywa.
.             I
                                                     Your0 nry t*




                                                                   our80 R. spar&